[Cite as State ex rel. Parker v. Russo, 131 Ohio St.3d 175, 2012-Ohio-541.]




    THE STATE EX REL. PARKER, APPELLANT, v. RUSSO, JUDGE, APPELLEE.
  [Cite as State ex rel. Parker v. Russo, 131 Ohio St.3d 175, 2012-Ohio-541.]
Mandamus—Mandamus will not lie to compel issuance of findings of fact and
        conclusions of law for denial of postconviction relief—Entry denying relief
        on basis that res judicata barred claims that were or could have been
        raised on direct appeal is sufficient to allow appellate court to determine
        appeal—Judgment denying writ affirmed.
  (No. 2011-1114—Submitted February 8, 2012—Decided February 15, 2012.)
              APPEAL from the Court of Appeals for Cuyahoga County,
                              No. 96722, 2011-Ohio-2667.
                                  __________________
        Per Curiam.
        {¶ 1} We affirm the judgment of the court of appeals denying the request
of appellant, Michael Parker Jr., for a writ of mandamus to compel appellee,
Cuyahoga County Court of Common Pleas Judge John Russo, to issue findings of
fact and conclusions of law for the denial of Parker’s petition for postconviction
relief. Judge Russo’s entry denied Parker’s petition because his “claims are
barred under the doctrine of res judicata, which claims could have or have been
raised on direct appeal.” The entry contained sufficient findings and conclusions
to apprise Parker of the grounds for the judgment and to allow appellate courts to
properly determine any appeal therefrom. State ex rel. Carrion v. Harris, 40 Ohio
St.3d 19, 19-20, 530 N.E.2d 1330 (1988); Gause v. Zaleski, 85 Ohio St.3d 614,
615, 710 N.E.2d 684 (1999).
                                                                        Judgment affirmed.
        O’CONNOR, C.J., and PFEIFER, LUNDBERG STRATTON, O’DONNELL,
LANZINGER, CUPP, and MCGEE BROWN, JJ., concur.
                     SUPREME COURT OF OHIO




                       __________________
Michael Parker Jr., pro se.
                    ______________________




                               2